Citation Nr: 1605304	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-27 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel







INTRODUCTION

The Veteran served on active duty from July 1980 to September 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Roanoke, Virginia.  

In the June 2010 substantive appeal, the Veteran asked to be afforded a hearing before a Veterans Law Judge at the Board.  However, the Veteran failed to appear for his hearing.  Without good cause being shown for the failure to appear, the Board finds that his hearing request has been withdrawn and that appellate review may proceed.  See 38 C.F.R. § 20.704(d) (2015).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


The Veteran contends that he has right knee disability.  In his June 2010 substantive appeal, he contended that he had a pre-existing right knee disability that was aggravated by his service.  In this regard, the Board notes that service treatment records include a June 1980 examination report which reflects a normal clinical evaluation of the lower extremities, but notes that the Veteran underwent a right knee meniscectomy in 1976.  A June 1994 report of medical history reflects complaints of swollen or painful joints, but the examining physician indicated right knee surgery with no sequelae.  
In a June 2010 letter, Dr. R., the Veteran's treating physician, acknowledged the Veteran's 30-year history of right medial meniscectomy pain.  Dr. R. noted that X-rays taken of the Veteran's right knee reflect arthritic changes, and magnetic resonance imaging show postoperative changes of a medial meniscectomy and a lateral meniscus tear.

Significantly, as the evidence of record does not contain a VA medical examination or medical opinion as to whether the Veteran's right knee disability (claimed as aching bones and joints) was aggravated by, or is etiologically related to, his service, a remand is required to determine the nature and etiology of the disability of his right knee.  Also, prior to the conducting of this examination, any additional treatment records from the National Naval Medical Center should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release of information forms where necessary, procure copies of records of right knee treatment that the Veteran has recently received.  The Board is particularly interested in copies of records of right knee treatment that the Veteran has received since May 2011.  All records and/or responses received should be associated with the claims file.

2.  Then, schedule the Veteran for a VA examination to assess the nature and etiology of his right knee disability.  The claims file should be made available to the examiner, and a notation to the effect that this review has occurred should be made in the examination report.  All appropriate testing should be conducted.  The examiner opine:

 (a) As to whether there is clear and unmistakable (undebatable) evidence to show that any right knee disability pre-existed service.
 (b) If the examiner determines that there is clear and unmistakable evidence that a right knee disability pre-existed service, whether there is clear and unmistakable evidence that the pre-existing disability did not undergo a worsening in service to a permanent degree beyond that which would be due to the natural progression of the disability.

 (c) If there is not clear and unmistakable evidence that a right knee disability pre-existed service, or if there is not clear and unmistakable evidence that a pre-existing disability was not worsened beyond its natural progression by service, whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any diagnosed right knee disability is related to the Veteran's service, to include the reported complaints of swollen or painful joints during active duty service.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.  The report of examination should include the complete rationale for all opinions expressed.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issue of entitlement to service connection for a right knee disability should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

